This is an application for leave to appeal from refusal of a writ of habeas corpus. Petitioner is imprisoned under sentence of five years for riot. The petition contains substantially the same allegations as a former petition which we held insufficient to entitle him to issuance of the writ. Bernard v. Warden ofMaryland House of Correction, 187 Md. 273, 49 A.2d 737. Petitioner also alleges that he was deprived of the right to have his own counsel and was forced against his will to take a lawyer appointed by the court, who "failed to defend him", and he was not permitted to communicate with anyone till twelve hours before trial. No copy of the transcript of proceedings is filed with the petition, it is not alleged that before the trial was begun petitioner asked the court for an opportunity to obtain counsel of his own selection, and no facts are alleged which show any collusion or misconduct of counsel or any violation of any fundamental right. Nance v. Warden of Maryland House ofCorrection, 189 Md. 112, 53 A.2d 554, 555.
Since the former decision of this court petitioner has filed in the United States District Court a petition for habeas corpus on practically the same grounds. The petition was denied and an appeal was dismissed. Bernard v. Brady, 4 Cir., 164 F.2d 881. Two petitions have been denied by the Supreme Court. Bernard v.Wright, 326 U.S. 689, 66 S.Ct. 134, 90 L.Ed. 405; Ex parteBernard, 330 U.S. 805, 67 S.Ct. 975, 91 L.Ed. 1263. A number of petitions have been denied by state court judges. Petitioner asserts that he was not guilty and complains that he has not been given a hearing on habeas corpus. As we have held that the questions of guilt or innocence and the weight and sufficiency of the evidence cannot be retried on habeas corpus, it ought to be clear by this time that repeated refusals of the writ on this ground are not a reason for further applications but indicate that such applications are useless.
Application denied, without costs. *Page 743